

Exhibit (10-4)
Long-Term Incentive Program – Related Correspondence and Terms and Conditions





--------------------------------------------------------------------------------





You must scroll and read to the bottom of the grant letter above so you can
accept/reject your grant.


AWARD AGREEMENT [DATE]
NAME
GLOBAL ID



Subject: NON-STATUTORY STOCK OPTION SERIES [YR]-LTIP-OCT AA


In recognition of your contributions to the future success of the business, The
Procter & Gamble Company ("Company") hereby grants to you an option to purchase
shares of Procter & Gamble Common Stock as follows:


Number of Restricted Stock Units:
Grant Date:                    [DATE]
Stock Price on Grant Date:            $
Vest Date:                    [DATE]
Settlement Date (Shares Delivered on):        [DATE]
Acceptance Deadline:                [DATE]




This Award is granted in accordance with and subject to the terms of The Procter
& Gamble 2019 Stock and Incentive Compensation Plan (including any applicable
sub-plan) (the "Plan"), the Regulations of the Compensation and Leadership
Development Committee of the Board of Directors ("Committee"), this Award
Agreement including Attachments and the Settlement Instructions in place as may
be revised from time to time. Any capitalized terms used in this Agreement that
are not otherwise defined herein are defined in the Plan. You may access the
Plan by activating this hyperlink: The Procter & Gamble 2019 Stock and Incentive
Compensation Plan and the Regulations and Sub Plans by activating this
hyperlink: Regulations of the Committee. If you have difficulty accessing the
materials online, please send an email to [email address] for assistance.


Voting Rights and Dividend Equivalents
As a holder of RSUs, during the period from the Grant Date until the date the
RSUs are paid, each time a cash dividend or other cash distribution is paid with
respect to Common Stock, you will receive additional RSUs ("Dividend Equivalent
RSUs"). The number of Dividend Equivalent RSUs will be determined as follows:
multiply the number of RSUs and Dividend Equivalent RSUs currently held by the
per share amount of the cash dividend or other cash distribution on Common
Stock, then divide the result by the price of the Common Stock on the date of
the dividend or distribution. These Dividend Equivalent RSUs will be subject to
the same terms and conditions as the original RSUs that gave rise to them,
including vesting and settlement terms, except that if there is a fractional
number of Dividend Equivalent RSUs on the date the RSUs are paid, the resulting
fractional share unit may be paid as cash, fractional shares, or rounded up to
the nearest full share based on administrative preference of the Company. This
Award represents an unfunded, unsecured right to receive payment in the future,
and does not entitle you to voting rights or dividend rights as a shareholder.


Vesting and Payment
If you leave the Company before the Vest Date, the Award will be forfeited
unless you meet one of the conditions listed below. If you remain employed
through the Vest Date, the Award will paid on the Settlement Date. For the
purposes of this Award, termination of employment will be effective as of the
date that you are no longer actively employed and will not be extended by any
notice period required under local law.



--------------------------------------------------------------------------------



1. Termination on Account of Death. In the event of death, the Award will be
immediately and fully vested and payment will be made by the later of the end of
the calendar year or two and a half months following the date of death.


2. Termination for a Qualified Reason Listed Below. In the event you terminate
employment for one of the qualified reasons listed below, after the Grant Date
but before [date], the Award will be forfeited. In the event of termination for
one of the qualified reasons listed below, on or after [date], but prior to
[date], the award will be prorated based on the number of days you remained an
employee between the Grant Date and [date]. If the termination for one of the
qualified reasons listed below occurs after [date], the entire award will be
retained. The portion of the award that is ultimately retained will be delivered
on the Settlement Date in this Award Agreement as long as you remain in
compliance with the terms of the Plan and the Regulations. Qualified termination
reasons are as follows:


•Retirement or Disability;
•Termination pursuant to a written separation agreement from the Company or a
subsidiary that provides for equity retention; or
•Termination in connection with a divestiture or separation of any of the
Company’s businesses.


Notwithstanding the foregoing, in the event of a Change in Control, payment
shall be made pursuant to the terms provided in the Plan.


Payment under this Award will be made in the form of Common Stock or such other
form of payment as determined by the Committee pursuant to the Plan, subject to
applicable tax withholding.


This Award Agreement including Attachment A, the Plan and Regulations of the
Committee together constitute an agreement between the Company and you in
accordance with the terms thereof and hereof, and no other understandings and/or
agreements that have been entered by you with the Company regarding this
specific Award. Any legal action related to this Award, including Article 6 of
the Plan, may be brought in any federal or state court located in Hamilton
County, Ohio, USA, and you hereby agree to accept the jurisdiction of these
courts and consent to service of process from said courts solely for legal
actions related to this Award. You have the right to consult with a lawyer
before accepting this Award.




THE PROCTER & GAMBLE COMPANY
Tracey Grabowski
Chief Human Resources Officer


Attachment(s):


Attachment A




To Accept Your Award
To Reject Your Award
Read and check the boxes below:
Read and check the box(es) below:
□
I have read, understand and agree to be bound by each of:
•The Procter & Gamble 2019 Stock and Incentive Compensation Plan
•Regulations of the Committee
•This Award Agreement, including Attachment A
□
I have read and understand the terms noted above and do not agree to be bound by
these terms. I hereby reject the restricted stock unit award detailed above.
□
I accept the restricted stock unit award detailed above (including attachments)








--------------------------------------------------------------------------------



Attachment A


Please note that when the issue or transfer of the Common Stock covered by this
Award may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock and that any
outstanding Awards may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this Award.


Nature of the Award
By completing this form and accepting the Award evidenced hereby, I acknowledge
that: i) the Plan is established voluntarily by The Procter & Gamble Company
("P&G"), it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) Awards under the Plan are voluntary and occasional
and this Award does not create any contractual or other right to receive future
Awards, or benefits in lieu of an Award, even if Awards have been granted
repeatedly in the past; iii) all decisions with respect to future Awards, if
any, will be at the sole discretion of P&G; iv) my participation in the Plan is
voluntary; v) this Award is an extraordinary item and not part of normal or
expected compensation or salary for any purposes including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; vi) in the event that my employer is not P&G, the Award will
not be interpreted to form an employment relationship with P&G; and furthermore,
the Award will not be interpreted to form an employment contract with my
employer ("Employer"); vii) the future value of the shares purchased under the
Plan is unknown and cannot be predicted with certainty, may increase or decrease
in value and potentially have no value; viii) my participation in the Plan shall
not create a right to further employment with my Employer and shall not
interfere with the ability of my Employer to terminate my employment
relationship at any time, with or without cause; ix) and no claim or entitlement
to compensation or damages arises from the termination of the Award or the
diminution in value of the Award or shares purchased and I irrevocably release
P&G and my Employer from any such claim that may arise.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my Employer and The Procter & Gamble
Company and its subsidiaries and affiliates ("P&G") for the exclusive purpose of
implementing, administering and managing my participation in the Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all Awards or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in my favor, for the
purpose of implementing, administering and managing the Plan ("Data"). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere (including countries outside the
European Economic Area), and that the recipient’s country may have different
data privacy laws and protections than my country. I understand that I may
request a list with the names and addresses of any potential recipients of the
Data by contacting my local human resources representative. I authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing my
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom I may elect to deposit
any shares of stock acquired upon exercise or settlement of the Award. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my



--------------------------------------------------------------------------------



refusal to consent or withdrawal of consent, I understand that I may contact my
local human resources representative.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding ("Tax-Related Items"), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Award,
including the issuance, vesting or exercise, settlement, the subsequent sale of
shares acquired, the receipt of any dividends or dividend equivalents or the
potential impact of current or future tax legislation in any jurisdiction; and
(2) do not commit to structure the terms of the Award or any aspect of the Award
to reduce or eliminate my liability for Tax-Related Items
.
Prior to exercise or settlement of an Award, I shall pay or make adequate
arrangements satisfactory to P&G and/or my Employer to satisfy all withholding
and payment on account obligations of P&G and/or my Employer. In this regard, I
authorize P&G and/or my Employer to withhold all applicable Tax-Related Items
from my wages or other cash compensation paid to me by P&G and/or my Employer or
from proceeds of the sale of the shares. Alternatively, or in addition, if
permissible under local law, P&G may (1) sell or arrange for the sale of shares
that I acquire to meet the withholding obligation for Tax-Related Items, and/or
(2) withhold in shares, provided that P&G only withholds the amount of shares
necessary to satisfy the minimum withholding amount. Finally, I shall pay to P&G
or my Employer any amount of Tax-Related Items that P&G or my Employer may be
required to withhold as a result of my participation in the Plan or my purchase
of shares that cannot be satisfied by the means previously described. P&G may
refuse to honor the exercise and refuse to deliver the shares if I fail to
comply with my obligations in connection with the Tax-Related Items as described
in this section.









